 



EXHIBIT 10.2

FIRST AMENDMENT
TO
M.D.C. HOLDINGS, INC.
STOCK OPTION PLAN
FOR NON-EMPLOYEE DIRECTORS

     Amendment to the M.D.C. Holdings, Inc. Stock Option Plan for Non-Employee
Directors as approved by the Board of Directors of M.D.C. Holdings, Inc. on
October 20, 2003:



    RESOLVED, that the M.D.C. Holdings, Inc. Stock Option Plan for Non-Employee
Directors (the “Plan”), which was approved by the Company’s shareholders on
May 21, 2001, is hereby amended pursuant to Section 6.2 of the Plan to terminate
on May 21, 2011.

[End of Amendment]

 